Citation Nr: 0301696	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  02-10 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to increased evaluation for residuals, fracture 
of right calcaneus, currently evaluated as 20 percent 
disabling.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from November 1956 to December 
1957.

This matter comes before the Board on appeal from rating 
decisions of the San Juan, Puerto Rico and the Philadelphia, 
Pennsylvania, Regional Offices (RO) of the Department of 
Veterans Affairs (VA), which ultimately, in a May 2002 
Decision Review Officer's (DRO) decision, increased the 
evaluation for the service-connected residuals of a residual 
fracture of the right calcaneus to 20 percent disabling from 
10 percent, effective April 2000.

In January 2002, the veteran filed a claim for service 
connection for a back disability.  In a July 2002 rating 
decision, the RO denied the claim.  The claim file does not 
contain any record of the veteran having submitted a Notice 
of Disagreement with the July 2002 rating decision.  Further, 
the veteran's July 2002 Form 9 appeals all issues listed on 
the Statement of the Case (SOC) or any Supplemental Statement 
of the Case.  The claim for service connection for a back 
disability is not listed on the SOC.  Therefore, the issue of 
service connection for a back disability is not before the 
Board.  This decision will address only the issue of the 
increased evaluation for the right calcaneus fracture 
residuals. 

The veteran's accredited representative is the Puerto Rico 
Public Advocate for Veteran's Affairs.  That organization 
does not have a member the Philadelphia RO.  The 
representative, however, was provided with letters and other 
information concerning the appeal, including that the matter 
was being sent to the Board.  No request to view the claims 
file and no written presentation has been made.  As there was 
notice the Board will proceed with consideration of the 
matter.


FINDINGS OF FACT

1.  The veteran fractured his right calcaneus in May 1957 
while in active service.

2.  The veteran was granted service connection for this 
injury in June 1969.

3.  The veteran's right calcaneus fracture residuals are 
manifested by sclerosis and irregularity of the posterior 
margins of the OS calcis.  There is spur formation in the 
superior aspect of the OC calcis and in the inferior aspect 
of the OS calcis.  There also is flattening of the tuber 
angle.  There is significant deformity and sclerosis of the 
OS calcis secondary to the fracture which is moderate to 
severe.  The veteran can rise on his toes without difficulty 
and he does not have a foot drop.

4.  Severe foot impairment has not been shown, nor has 
ankylosis.


CONCLUSION OF LAW

The requirements for an evaluation in excess of 20 percent 
for residuals of a right calcaneus fracture have not been 
met. 38 U.S.C.A. §§ 1155, 5107(b) (West 1991 and Supp. 2002); 
38 C.F.R. §§ 3.102, 4.7, 4.40, 4.41, 4.71a, Diagnostic Code 
(DC) 5284 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp. 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There also have been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the VCAA of 2000, dealing with notice and duty to assist 
requirements, does not apply retroactively to any claim filed 
prior to the date of enactment of that Act and not final as 
of that date.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002).  Thus, since appellant's claim at issue obviously was 
not final on November 9, 2000, it appears that Section 3 of 
the VCAA, dealing with notice and duty to assist 
requirements, may not be applicable here.

Assuming, arguendo, however, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied the statutory requirements have been 
met.  In a May 2002 letter, the RO informed the veteran of 
the requirements of the VCAA and VA's obligations thereunder.  
The letter advised the veteran of the evidence which would 
substantiate his claim, that VA would assist him in obtaining 
evidence and provided him with consent release forms to 
enable VA to obtain any information the veteran identified, 
and requested the veteran to provide VA any evidence he had 
in his possession.  Therefore, the Board is satisfied that 
the RO has complied with the notification requirements of the 
VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The RO has obtained the veteran's service medical records and 
his VA outpatient treatment records and has associated them 
with the claim file.  The RO also arranged for the veteran to 
be examined by a VA medical examiner in August 2000, and the 
results of that examination are associated with the claim 
file.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that that all relevant 
facts have been properly developed, and that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  38 C.F.R. §§ 3.159, 3.326(a) 
(2002).

Historically, the veteran's foot disability initially was 
evaluated as 0 percent disabling.  The January 2001 rating 
decision increased that evaluation to 10 percent, effective 
April 2000.  As noted, during the appeals process, a DRO, in 
May 2002, further increased the evaluation to 20 percent 
disabling, also effective April 2000.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate diagnostic codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991 and 
Supp. 2002); 38 C.F.R. Part 4 (2002).  All potentially 
applicable regulations must be applied, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness. Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2002).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2002).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending. 
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  Further, the 
fact that a claimant is awarded a rating increase less than 
the maximum allowable does not dismiss an appeal.  An 
application for an increased rating is deemed to be for the 
maximum allowable.  AB v. Brown, 6 Vet. App. 35 (1993).

At the August 2000 VA medical examination, the veteran 
complained of moderate right heel pain which he described as 
inside, which he stated was worse on rainy days.  The veteran 
walked unassisted but used a one point cane for support and 
relief of the pain.  The medical examination report reveals 
that the examiner encountered difficulty examining and 
evaluating the veteran's right heel because the veteran 
claimed severe pain even upon light touch.  The veteran 
claimed he could not move the right ankle for dorsiflexion or 
plantar flexion, even though he could walk.  The examination 
report, however, reveals that the examination of the plantar 
aspect of the veteran's shoes revealed normal wear and tear 
of the soles of both feet, and that the veteran could rise on 
his toes, as the examiner observed him doing so.  Further, 
the examination report reveals that there is no dislocation 
of the right ankle, no swelling of the right heel, and muscle 
atrophy of the intrinsic muscles of the right foot.  There is 
a small exostosis deformity in the posterior right calcaneus, 
and there are moderate bilateral hallux valgus deformities, 
which could not be evaluated completely because of the 
veteran's exaggerated responses.

The x-ray examination report classifies the veteran's heel 
fracture as moderate to severe.  DC 5284 allows an evaluation 
of 10 percent for moderate disability and 20 percent for 
moderately severe disability.  A 30 percent rating is 
assigned for severe impairment.  The medical evidence 
establishes that the veteran's impairment and functional loss 
fall between moderate and moderately severe.  After reviewing 
and assessing all of the competent credible evidence of 
record the Board concludes that the veteran's disability 
picture more closely approximates that of moderately severe, 
which allows a rating of 20 percent disabling.  38 C.F.R. 
§§ 3.102, 4.7, 4.71a, DC 5284 (2002).

The higher, and maximum, rating of 30 percent is not 
warranted because the veteran's disability picture does not 
manifest symptomatology which reasonably may be classified as 
severe.  Disability evaluations are based on functional 
impairments which impact a veteran's ability to pursue 
gainful employment.  38 C.F.R. § 4.10 (2002).  Further, with 
regards to the musculoskeletal system, disability evaluations 
are based on the functional loss of the joint or part 
involved.  Specifically, the inability, due to injury or 
disease, of the damaged part to perform the normal working 
movements of the body with normal excursion, strength, speed, 
and endurance.  38 C.F.R. § 4.40 (2002).  The August 2000 
medical examination report reveals that the veteran can walk 
unassisted, although he does use a cane.  Further, the 
examination report reveals that, claims of significant pain 
notwithstanding, the veteran was observed consistently rising 
on his toes without any difficulty, and that the heels and 
soles of his shoes exhibited normal wear and tear, which 
contraindicate a foot drop or other severe impairment.  
Accordingly, the objective credible competent evidence of 
record establishes that the preponderance of the evidence 
weighs against the veteran's impairment and functional loss 
being so severe as to warrant a classification of severe.  In 
this regard, the evidence is not in equipoise so as to apply 
the benefit of the doubt rule.  38 U.S.C.A. § 5107(b) (West 
1991 and Supp. 2002); 38 C.F.R. § 3.102 (2002).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals, fracture of right calcaneus, is denied. 


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

